Citation Nr: 1141871	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected scalp folliculitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1989 to April 1992.  He is the recipient of the Purple Heart and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for scalp folliculitis and assigned an initial noncompensable rating, effective February 9, 2007.  Thereafter, the Veteran appealed with respect to the initially assigned rating.  While his appeal was pending, a June 2009 Decision Review Officer decision assigned a 10 percent evaluation, effective February 9, 2007.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record indicates that a remand is so that outstanding treatment records may be obtained and the Veteran may be scheduled for another VA examination.  

First, the Board notes that in a February 2009 submission the Veteran indicated that he receives treatment within the John Cochran VA medical center (VAMC), but there are no VA treatment records in the file.  The Board acknowledges that this submission appears to have been in connection with another claim, but there is nothing to suggest that the Veteran has not also received VA treatment for his service-connected skin disability.  Moreover, the most recent relevant treatment record from any source is an August 2007 private treatment record.  Thus, the Board determines that a remand is necessary to allow the RO/AMC to obtain all outstanding treatment records from the John Cochran VAMC.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Second, the only VA examination of record was performed in July 2007, over four years ago.  Additionally, as stated above, the last treatment evidence of record is dated in August 2007.  Further, in a July 2009 submission, the Veteran discussed the severity of the scars associated with his service-connected disability, which suggested an increase in severity.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, as the scars are associated with the service-connected disability, the Veteran may potentially be entitled to separate or higher ratings due to the scars.  Thus, the Board determines that another VA examination should be scheduled to assess the current nature and severity of the service-connected scalp folliculitis. 

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records from the John Cochran VAMC for the Veteran.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA skin examination to assess the current nature and severity of his service-connected skin disability.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  In the report, the examiner should discuss what percentage of the Veteran's scalp is affected by the disability.  All related scars should be examined and recorded in detail, including whether they are painful on examination.  
3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's rating claim should be readjudicated, to include all evidence received since the September 2006 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


